In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-19-00243-CV

ALFRED L. GABER, Appellant                  §    On Appeal from the 96th District Court


V.                                          §    of Tarrant County (096-301422-18)

U.S. BANK NATIONAL ASSOCIATION AS
                                            §    September 3, 2020
LEGAL TITLE TRUSTEE FOR TRUMAN
2016 TITLE TRUST, ITS SUCCESSORS
AND ASSIGNS, AND FAY SERVICING,
                                            §    Opinion by Justice Kerr
LLC, Appellees

                                    JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the trial court’s judgment

is affirmed.

       It is further ordered that Appellant Alfred L. Gaber must pay all costs of this

appeal.
SECOND DISTRICT COURT OF APPEALS


By _/s/ Elizabeth Kerr__________________
   Justice Elizabeth Kerr